Citation Nr: 0313786	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  00-22 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
August 1981; he also had unverified service in the Reserves 
from July 1983 to June 1997.

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit now sought on 
appeal.


REMAND

During the appellate process, the veteran requested a 
videoconference hearing before a Veterans Law Judge of the 
Board.  Such a hearing was held before a Veterans Law Judge 
on May 10, 2001; a transcript of that proceeding is of 
record.  

The Veterans Law Judge who conducted the hearing is no longer 
employed with the Board.  The veteran was advised of this by 
letter dated May 13, 2003.  On May 19, 2003, the veteran 
indicated that he wished to be scheduled for a 
videoconference hearing before another Veterans Law Judge.

Accordingly, in order to afford the veteran due process, this 
case must be remanded to the RO for an appropriate hearing to 
be scheduled.

The appeal is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing at the RO, before a Veterans Law 
Judge, in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




